
	

113 HR 2578 IH: Rural Hospital Fairness Act of 2013
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2578
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to extend
		  for one year the hold harmless provision for small rural hospitals and sole
		  community hospitals under the Medicare prospective payment system for hospital
		  outpatient department services, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Hospital Fairness Act of
			 2013.
		2.One-year
			 extension of outpatient hold harmless provision
			(a)In
			 generalSection
			 1833(t)(7)(D)(i) of the Social Security Act (42 U.S.C. 1395l(t)(7)(D)(i)), as
			 amended by section 3002(a) of the Middle Class Tax Relief and Job Creation Act
			 of 2012 (Public Law 112–96), is amended—
				(1)in subclause (II)—
					(A)in the first
			 sentence, by striking January 1, 2013 and inserting
			 January 1, 2014; and
					(B)in the second
			 sentence, by striking or 2012 and inserting , 2012, or
			 2013; and
					(2)in subclause
			 (III)—
					(A)in the first sentence, by striking
			 January 1, 2013 and inserting January 1, 2014;
			 and
					(B)in the second
			 sentence, by striking March 1, 2012 and inserting January
			 1, 2014.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect as if included in the enactment of section
			 3002 of the Middle Class Tax Relief and Job Creation Act of 2012 (Public Law
			 112–96).
			
